DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Terminal Disclaimer filed 11/12/2020. Claims 1-20 are pending in this application.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are directed to a method of organizing human activity namely as a series of steps to determine creditworthiness and approve credit which is a fundamental economic practice, the claims, in combination, are patent eligible over 35 U.S.C. 101.  The claims in combination apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the exception, see MPEP 2106.05(e) and the Vanda memo.  
The prior art of record, Nagla et al., US 2018/0075527 in view of (“The analytical credit dataset: A magnifying glass for analyzing credit in the euro area”, Jean Marc et al.) discloses a method, device and non-transitory computer-readable medium for using block chain technology that links identification data used to compute credit ratings for individuals in cross-border situations, i.e. different countries.
Even though, the prior art of record teaches the above mentioned features, the prior art of record fails to teach a method, device and non-transitory computer-readable medium for “ receiving, by the device and from a user device associated with the individual, a particular request to remove particular credit worthiness information, of the credit information or the rating information, from the distributed ledger, wherein the particular request includes a private key 
For these reasons claims 1, 8 and  15 are deemed to be allowable over the prior art of record and claims 2-7, 9-14 and 16-20 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/11/2021